




Exhibit 10.1
December 10, 2012


CA, Inc.
World Headquarters
One CA Plaza
Islandia, New York 11749


Re: Employment Agreement
Dear Mike:
This is your Employment Agreement (the “Agreement”) with CA, Inc., a Delaware
corporation (the “Company”). It sets forth the terms of your employment with the
Company and your service to the Company and its affiliates from time to time
(together, the “Group”).
1.
Your Position, Performance and Other Activities

(a)    Position. You will be employed in the position of Chief Executive Officer
of the Company. You agree to serve as a member of the Company’s Board of
Directors (the “Board”), as well as a member of any Board committee to which you
may be elected or appointed, and the Company agrees to nominate you to serve as
a member of the Board during the Employment Period (as defined in Section 2)
under this Agreement, and shall continue to nominate you for such service during
your employment. To the extent that you serve as a member of the Board during
the Employment Period, you agree to do so without additional compensation.
(b)    Authority, Responsibilities and Reporting. You will have the authority,
responsibilities and reporting relationships that correspond to your position as
the Company’s sole Chief Executive Officer, including any particular authority,
responsibilities and reporting relationships consistent with your position that
the Board may assign to you from time to time and in compliance with such
policies of the Company as may be adopted from time to time.
(c)    Performance. During your employment, you will devote substantially all of
your business time and attention to the Group and will use good faith efforts to
discharge your responsibilities under this Agreement to the best of your
ability. During your employment, your principal place of performance of your
responsibilities under this Agreement will be Islandia, New York or New York,
New York.
(d)    Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the Group.
However, you may (1) serve on corporate, civic or charitable boards, (2) manage
personal investments, or (3) deliver lectures, or fulfill speaking engagements
or teach at educational institutions, so long as (A) these activities do not
interfere with your performance of your responsibilities under this Agreement,

1



--------------------------------------------------------------------------------



(B) any service on a corporate, civic or charitable board (including your
continued service on the board of directors of ShoreTel, Inc.) is expressly
approved by the Corporate Governance Committee of the Board in writing and (C)
any service with any other outside organization is approved under the Company’s
written policies as in effect from time to time. For avoidance of doubt, you
shall continue to be able to serve on the ShoreTel, Inc. board of directors
unless and until the Corporate Governance Committee of the Board expressly
informs you in writing that you will need to resign from the ShoreTel, Inc.
board.
2.
Term of Your Employment

Your employment under this Agreement will begin on January 7, 2013 (the “Start
Date” of this Agreement) and will continue until your employment is terminated
by you or by the Company (this period referred to as the “Employment Period”).
References in this Agreement to “your employment” are to your employment under
this Agreement.
3.
Your Compensation

(a)    Salary. For the portion of the Company’s 2013 fiscal year (beginning on
April 1, 2012 and ending on March 31, 2013) following your Start Date and for
the Company’s 2014 fiscal year (beginning on April 1, 2013 and ending on March
31, 2014), you will receive an annual base salary at the rate of $1,000,000.
After fiscal year 2014, your annual base salary will be determined by the
Compensation and Human Resources Committee of the Board (the “Compensation
Committee”) in its sole discretion and in accordance with its normal review
process; provided that your annual base salary will not be reduced below
$1,000,000 (other than in connection with a reduction proportionately applied to
the annual base salaries of the Company’s other executive officers or in
connection with a broad-based salary reduction program). Your annual base salary
as in effect from time to time is referred to as your “Salary”. Your Salary will
be paid in accordance with the Company’s normal practices for senior executives
but you shall in any event receive pro-rata installments of your Salary at least
once each calendar month.
(b)    Annual Performance Cash Incentive.
(1)    Beginning with the 2014 fiscal year on April 1, 2013, you will be
eligible to receive an annual performance cash incentive (your “Annual
Performance Cash Incentive”) in accordance with the Company’s 2011 Incentive
Plan (and any successor plan). The target level for each fiscal year Annual
Performance Cash Incentive will be 150% of your Salary (your “Target Annual
Performance Cash Incentive”); provided that your Target Annual Performance Cash
Incentive may be reduced below 150% of your Salary in connection with a
reduction proportionately applied to the target level of the annual performance
cash incentives of the Company’s other executive officers. The target level for
your Annual Performance Cash Incentive and the performance metrics used in
determining your Annual Performance Cash Incentive payment will be determined
annually by the Compensation Committee and communicated to you no later than
three months into the annual performance period. Your Annual Performance Cash
Incentive will be paid at the same time as such awards are paid to other senior
executives








--------------------------------------------------------------------------------



of the Company. You will not be eligible for an Annual Performance Cash
Incentive for fiscal year 2013.
(c)    Long-Term Incentive Awards. Beginning with the Company’s 2014 fiscal
year, you will annually be eligible to receive long-term incentive awards
(“Long-Term Incentive Awards”) as determined by the Company in accordance with
the Company’s 2011 Incentive Plan (and any successor plan). The target award
level for your Long-Term Incentive Awards under the Company’s Long-Term
Incentive Plan for each fiscal year will be at least $5,500,000; provided that
your target Long-Term Incentive Award may be reduced below $5,500,000 in
connection with a reduction proportionately applied to the target level of
long-term incentive awards of the Company’s other executive officers. The target
level for your Long-Term Incentive Awards and the performance metrics used in
determining your Long-Term Incentive Award payment will be determined by the
Compensation Committee and communicated to you no later than three months into
the performance period. Your Long-Term Incentive Awards will be made at the same
time as such awards are made to other senior executives of the Company.
(d)    Sign-On Bonus. You shall receive a sign-on bonus with an aggregate value
of $5,500,000, as follows:
(1)    $500,000 cash payment (subject to applicable tax withholding) to be made
to you on the date of the Company’s first regularly scheduled payroll after your
Start Date; provided, however, if you provide notice of termination other than
for Good Reason, or if the Company terminates you for Cause, in each case where
your Termination Date occurs prior to the first anniversary of your Start Date,
you will be required to promptly repay the Company the sum of $500,000 (and, if
such repayment occurs during calendar year 2013, the form W-2 for calendar year
2013 that you receive from the Company shall not include this $500,000 sign-on
bonus payment as income). This cash sign-on award is payable in lieu of a fiscal
year 2013 Annual Performance Cash Incentive and is intended to help offset
certain expenses associated with your relocation to New York and attorney’s fees
you incur in connection with the negotiation of this Agreement; and
(2)    $5,000,000 in the form of equity incentive compensation, to be granted
effective as of your Start Date and which will be issued and maintained under an
effective registration statement that has been filed with the SEC, and as
determined by the Company based on its valuation methodology as of the Start
Date, as follows:
(A)    60% (or $3,000,000) in the form of stock options to be granted under the
Company’s 2011 Incentive Plan (“Sign-on Stock Options”). The Sign-on Stock
Options shall vest annually with respect to 34%, 33% and 33% of such grant, on
each of the first three anniversaries of the Start Date, subject to your
continued service through each such date, and shall otherwise be governed by the
terms set forth in this Agreement and the grant agreement attached as Exhibit B
to this Agreement. The Sign-on Stock Options shall (i) be a “Fair Market Value
Stock Option” (as defined in the Company’s 2011 Incentive Plan), (ii) have a ten
year maximum exercise term, and (iii) in addition to cash, permit your








--------------------------------------------------------------------------------



discretionary use of net exercise, cashless exercise via a broker and/or
surrender of previously owned Company common shares to pay for some or all of
the exercise price and tax withholding to the extent permitted by the Company’s
2011 Incentive Plan and the grant agreement attached as Exhibit B to this
Agreement; and
(B)    40% (or $2,000,000) in the form of restricted stock units to be granted
under the Company’s 2011 Incentive Plan (the “Sign-on RSUs”). The Sign-on RSUs
shall vest and be settled in Company common shares annually with respect to 34%,
33% and 33% of such grant, on each of the first three anniversaries of the Start
Date, subject to your continued service through each such date, and shall
otherwise be governed by the terms set forth in this Agreement and the grant
agreement attached as Exhibit B to this Agreement.
For the avoidance of doubt, your Sign-on Stock Options and Sign-on RSUs will be
treated in accordance with Section 4.11 of the Company’s 2011 Incentive Plan in
the event of a Change in Control (as defined in such Plan), which provides that
in connection with a Change in Control, if (x) the common shares of the Company
(or of any direct or indirect parent entity) will not be publicly traded or (y)
your Sign-on Stock Options and Sign-On RSUs will not be honored or assumed, or
new rights that substantially preserve the terms of the your Sign-on Stock
Options or Sign-on RSUs substituted therefor, any such outstanding Sign-on Stock
Options or Sign-on RSUs then held by you which are unexercisable or otherwise
unvested or subject to lapse restrictions will automatically be deemed
exercisable or otherwise vested or no longer subject to lapse restrictions (and,
in the case of Sign-on RSUs, settled), as the case may be, as of the date of
such Change in Control.
4.
Other Employee Benefits

(a)    Vacation. You will be entitled to paid annual vacation consistent with
the Company’s vacation policy as in effect from time to time.
(b)    Business Expenses. You will be reimbursed for all business expenses
incurred by you in performing your responsibilities under this Agreement. Any
such reimbursements under this Section 4(b) shall be subject to the Company’s
normal practice for senior executives and will be paid to you as soon as
practicable but in no event later than 90 days after the Company has received
the expense reimbursement request and applicable receipts.
(c)    Facilities. During your employment, you will be provided with office
space, facilities, secretarial support and other business services consistent
with your position on a basis that is no less favorable than what is provided to
other senior executives of the Company generally.
(d)    Indemnification. To the maximum extent permitted by law and the Company’s
certificate of incorporation and bylaws, the Company will indemnify you against
any actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, arising by reason of your status as a director,
officer, employee and/or agent of the Group during








--------------------------------------------------------------------------------



your employment. In addition, to the maximum extent permitted by law, the
Company will pay or reimburse any expenses, including reasonable attorneys’
fees, you incur in investigating and defending any actual or threatened action,
suit or proceeding for which you may be entitled to indemnification under this
Section 4(d). However, you agree to repay any expenses paid or reimbursed by the
Company if it is ultimately determined that you are not legally entitled to be
indemnified by the Company. If the Company’s ability to make any payment
contemplated by this Section 4(d) depends on an investigation or determination
by the board of directors of any member of the Group, at your request the
Company will use its best efforts to cause the investigation to be made (at the
Company’s expense) and to have the relevant board reach a determination as soon
as reasonably possible. This indemnification will be no less favorable than what
is provided to any other senior executive or director (or former senior
executive or director) of the Group from time to time. In addition, you will be
covered under the Group’s directors and officers liability insurance policy(ies)
(as in effect from time to time) on terms no less favorable than what is
provided to any other senior executive or director (or former senior executive
or director) of the Group.
(e)    Employee Benefit Plans. During your employment, you will be eligible to
participate in the Company’s employee benefit and welfare plans, including plans
providing retirement benefits, deferred compensation, medical, dental,
hospitalization, life or disability insurance and the Savings Harvest 401(k)
Plan on a basis that is no less favorable than what is provided to other senior
executives of the Company generally. During your employment, you shall be a
participant in the Company’s Change in Control Severance Policy (as may be
amended from time to time, the “CIC Severance Policy”) at the Schedule A 2.99
multiple, provided that (i) you will not be eligible for the benefits under
Section 4(g) of the CIC Severance Policy relating to any Excise Tax Gross-up and
(ii) such participation shall be in accordance with the terms of such CIC
Severance Policy. You shall also be a participant in any replacement, successor
or subsequent change in control plan, policy, agreement or arrangement and your
participation in the CIC Severance Policy or any such replacement, successor or
subsequent change in control arrangement shall (except as provided in the
following proviso) be on terms no less favorable than what is provided to any
other participant, provided that in no event will you be eligible for any excise
tax gross-up pursuant to such arrangement.
(f)    Relocation. You will relocate to the New York, NY metropolitan area
(which for avoidance of doubt includes residing in the states of New York, New
Jersey or Connecticut) no later than December 31, 2013. You will be eligible for
relocation benefits in accordance with the Company’s executive relocation policy
as in effect from time to time or as otherwise determined by the Compensation
Committee (but in no event on terms less favorable than what is provided under
such policies as of the date of your execution of this Agreement). For the
period prior to your relocation, the Company will pay you a cash stipend of
$10,000 (subject to applicable tax withholding) in each calendar month in 2013
to assist with your housing in the New York, NY metropolitan area. This monthly
stipend will cease upon the earlier of (i) the first day of the calendar month
following the month in which you purchase or rent a permanent residence in
connection with your relocation or (ii) January 1, 2014. For avoidance of doubt,
the maximum aggregate amount you may be paid for such monthly stipends is
$120,000. Any and all travel-








--------------------------------------------------------------------------------



related or other expenses associated with your commute to New York prior to your
relocation will be treated in accordance with Company policies as in effect from
time to time.
5.
Termination of Your Employment

(a)    No Reason Required. You or the Company may terminate your employment at
any time for any reason, or for no reason, subject to compliance with Section
5(e).
(b)    Termination by the Company for Cause.
“Cause” means any of the following:
(A)    Your continued failure, either due to willful action or as a result of
gross neglect, to substantially perform your duties and responsibilities to the
Company and its affiliates (the “Group”) under this Agreement (other than any
such failure resulting from your incapacity due to physical or mental illness or
Disability). For avoidance of doubt, the mere failure to achieve performance
objectives shall not constitute “Cause.”
(B)    Your engagement in conduct which is demonstrably and materially injurious
to the Group, or that materially harms the reputation or financial position of
the Group, unless the conduct in question was undertaken in good faith on an
informed basis with due care and with a rational business purpose and based upon
the honest belief that such conduct was in the best interest of the Group.
(C)    Your conviction of, or plea of guilty or nolo contendere to, a felony or
any other crime involving dishonesty, fraud or moral turpitude.
(D)    Your being found liable in any SEC or other civil or criminal securities
law action or entering any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability).
(E)    Your breach of your fiduciary duties to the Group which may reasonably be
expected to have a material adverse effect on the Group.
(F)    Your (i) obstructing or impeding, (ii) endeavoring to influence, obstruct
or impede or (iii) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”). However, your failure to waive attorney-client privilege
relating to communications with your own attorney in connection with an
Investigation shall not constitute “Cause.”
(G)    Your withholding, removing, concealing, destroying, altering or by any
other means falsifying any material which is requested in connection with an
Investigation.








--------------------------------------------------------------------------------



(H)    Your disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or your
loss of any governmental or self-regulatory license that is reasonably necessary
for you to perform your responsibilities to the Group under this Agreement, if
(a) the disqualification, bar or loss continues for more than thirty (30) days
and (b) during that period, the Group uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible).
(I)    Your unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the material terms
of the Employment and Confidentiality Agreement executed by you or any Company
standard confidentiality policies and procedures, which may reasonably be
expected to have a material adverse effect on the Group.
(J)    Your violation of the Group’s (i) Workplace Violence Policy or (ii)
written policies on discrimination, unlawful harassment or substance abuse.
For this definition, no act or omission by you will be “willful” unless it is
made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Group. The foregoing is an exclusive
list of the acts or omissions that shall be considered “Cause” for the
termination of your employment by the Company, except as provided in Section
13(d). For any of the above Cause items (with the exception of subclause (C)),
the Board shall provide you with thirty (30) days advance written notice
detailing the specific basis for the potential termination of your employment
for Cause. During the 30 day period after you have received such notice, you
shall have an opportunity to cure or remedy such alleged Cause events and to
present your case to the full Board (with the assistance of your own counsel)
before any termination for Cause is finalized by a vote of a majority of the
entire Board at a meeting of the Board called and held for such purpose. You
shall continue to receive the compensation and benefits provided by this
Agreement during the thirty (30) day cure/remedy period.
(c)    Termination by you for Good Reason.
“Good Reason” means any of the following:
(A)    Any material and adverse change in your title;
(B)    Any material and adverse reduction in your authorities or
responsibilities, or your not being a direct report to the Board (for avoidance
of doubt, it shall be deemed to be a material and adverse reduction in your
authorities or responsibilities if you are at any time not the sole Chief
Executive Officer of the ultimate parent entity of the Group);








--------------------------------------------------------------------------------



(C)    Any material reduction by the Company in your Salary or target level of
Annual Performance Cash Incentive and Long-Term Incentive Awards as set forth in
Sections 3(a), (b) and (c), respectively, other than any such reduction that is
(i) part of a broad-based salary reduction program or (ii) agreed to in advance
by you in writing; or
(D)    The Company’s material breach of this Agreement or any purported
termination by the Company of your employment that is in breach of this
Agreement.
provided that (i) no alleged action, reduction or breach set forth in Sections
5(c)(A) – (D) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from you of a
written notice, setting forth such course of conduct deemed by you to constitute
“Good Reason”; (ii) such written notice must be delivered to the Company within
ninety (90) days after you obtain knowledge of such breach constituting “Good
Reason”; and (iii) you must terminate employment within two years after you
obtain knowledge of such breach constituting “Good Reason.” The foregoing Good
Reason provisions are intended to qualify under the good reason safe harbor
provided by the Section 409A (as defined below) regulations and shall be
interpreted in accordance with such intention. The Company’s placing you on paid
leave (with full compensation and benefits and continued vesting for the portion
of such period that occurs prior to your Termination Date) for up to ninety (90)
consecutive days while it is determining whether there is a basis to terminate
your employment for Cause will not constitute “Good Reason.”
(d)    Termination on Disability or Death.
(1)    The term “Disability” means your absence from your responsibilities with
the Company on a full-time basis for 180 business days in any consecutive 12
months as a result of incapacity due to mental or physical illness or injury. If
a doctor mutually acceptable to you and the Company determines in good faith
that your Disability has occurred, the Company may give you a Termination
Notice. If within thirty (30) days of the Termination Notice you do not return
to full-time performance of your responsibilities, your employment will be
terminated due to Disability. If you do return to full-time performance in that
30-day period, the Termination Notice will be cancelled for all purposes of this
Agreement. Except as provided in this Section 5(d), your incapacity due to
mental or physical illness or injury will not affect the Company’s obligations
under this Agreement.
(2)    Your employment will terminate automatically on your death. If you die
before your employment starts, all the provisions of this Agreement will also
terminate and there will be no liability of any kind under this Agreement.
(e)    Advance Notice Generally Required. Notwithstanding anything else
contained in this Agreement to the contrary, the Company and you each
acknowledge and agree that your employment with the Company may be terminated by
either the Company upon 30 days’ written








--------------------------------------------------------------------------------



notice to you (subject to the provisions of Section 6 of this Agreement) or by
you upon 90 days’ written notice to the Company (subject to the provisions of
Section 6 of this Agreement), at any time and for any reason, with or without
Cause or Good Reason. In addition, this Agreement shall automatically terminate
upon your death. The Company may determine to waive all or part of your 90-day
notice period at its discretion (but shall provide you with full compensation
and benefits for the portion of such period that occurs prior to your
Termination Date, provided that your Salary shall continue for no less than 30
days during such period). Upon termination of your employment for any reason
whatsoever, the Company shall have no further obligations to you after your
Termination Date other than those set forth in Sections 4(b), 4(d), 4(e), 4(f)
(solely with respect to expenses that are reimbursable under the applicable
relocation policy, to the extent that such expenses were incurred but not
reimbursed as of the Termination Date in accordance with such policy), 6, 9,
11(a), 14(d), 14(e) and 14(k) of this Agreement, and any continuing obligations
owed to you under any other Group agreements with you, which shall all continue
to survive beyond your Termination Date. The effective date of your termination
of employment shall be referred to herein as the “Termination Date.”
(f)    Effect of Termination on Other Positions. If, on the Termination Date,
you are a member of the Board or the board of directors of any member of the
Group, or hold any other position with the Company or any member of the Group,
you shall be deemed to have resigned, and shall resign, from all such positions
as of the Termination Date without any further action required by you. You agree
to execute such documents and take such other actions as the Company may request
to reflect such resignations.
6.
The Company’s Obligations in Connection With Your Termination

(a)    General Effect. On termination in accordance with Section 5, your
employment will end and the Group will have no further obligations to you except
as provided in Section 5(e)
(b)    By the Company Without Cause or By You With Good Reason. If, during your
Employment Period, the Company terminates your employment without Cause or you
terminate your employment for Good Reason:
(1)    The Company will pay you the following as of the end of your employment:
(i) your unpaid Salary (which shall be paid to you on the date of the Company’s
first regularly scheduled payroll after your Termination Date), (ii) any accrued
but unpaid business expense reimbursement, (iii) any unpaid but awarded Annual
Performance Cash Incentive for the fiscal year preceding the fiscal year in
which the Termination Date occurs and (iv) any vested benefits and other amounts
that you are otherwise entitled to receive under any employee benefit plan,
policy, practice or program of the Company or any of its affiliates (which shall
be payable in accordance with such employee benefit plan, policy, practice or
program, as the case may be) (collectively, the “Accrued Benefits”); provided
that you shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay, except as otherwise provided herein (or
in the CIC Severance Policy).








--------------------------------------------------------------------------------



(2)    Any unvested Sign-on Stock Options shall immediately vest as of the
Termination Date, but will not be exercisable prior to their original vesting
date set forth above, provided however that such exercisability shall be
accelerated and be permitted to occur as of immediately before the closing of
any Change in Control (as defined under the 2011 Incentive Plan) that precedes
the original schedule exercise dates. Each individual tranche of stock options
shall remain exercisable for a period of one (1) year following their original
vesting date, but in no event after the date such stock options would otherwise
lapse.
(3)    Any Sign-on RSUs that have not vested and been paid as of your
Termination Date shall vest and be settled in accordance with their original
schedule set forth above, subject to compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”), provided however that the settlement shall be
accelerated and occur as of immediately before the closing of any Change in
Control (as defined under the 2011 Incentive Plan) that precedes the original
schedule settlement dates.
(4)    You will be eligible to receive an Annual Performance Cash Incentive for
the fiscal year in which the Termination Date occurs, payable at the time awards
are normally paid and based upon actual performance of the Company; provided
that your Termination Date occurs after the Compensation Committee has approved
the targets and terms of the Annual Performance Cash Incentive for such fiscal
year in which the Termination Date occurs; provided, further, that if the
Termination Date occurs on or prior to the fifth anniversary of the Start Date,
such amount will be prorated based upon the number of days elapsed in such
fiscal year prior to the Termination Date, and if the Termination Date occurs
after the fifth anniversary of the Start Date, you will be entitled to the full
amount of such bonus.
(5)    Subject to your timely election of continuation coverage under the
Consolidated Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”) and
your continued eligibility for COBRA continuation coverage, the Company shall
pay the monthly COBRA premiums for you and your eligible dependents for a period
of eighteen (18) months. In accordance with applicable tax laws, the Company’s
payment of your COBRA premiums may be a taxable benefit to you and in such case
you will be responsible for the payment of any taxes on the resulting income.
Notwithstanding the foregoing, in the event that you become eligible to receive
substantially similar or improved medical, dental or vision benefits from a
subsequent employer (whether or not you accept such benefits), the Company’s
obligations under this Section 6(b)(5) shall immediately cease. You will notify
the Company of your eligibility for such benefits from a subsequent employer
within thirty (30) days of such eligibility.
(6)    In addition to the amounts specified in Sections 6(b)(1) – (5) above, if
your Termination Date occurs on or prior to the fifth anniversary of the Start
Date, you shall receive an additional lump sum cash payment in an amount equal
to:








--------------------------------------------------------------------------------



(A)    150% of your Salary if your Termination Date occurs on or prior to the
third anniversary of the Start Date;
(B)    75% of your Salary if your Termination Date occurs after the third
anniversary but on or prior to the fourth anniversary of your Start Date; and
(C)    37.5% of your Salary if your Termination Date occurs after the fourth
anniversary but on or prior to the fifth anniversary of your Start Date;
provided that, in each case, Salary shall mean your Salary as in effect on the
Termination Date (but disregarding any reduction in Salary that constituted Good
Reason) (for the avoidance of doubt, if your Termination Date occurs after the
fifth anniversary of the Start Date, then you will not be eligible for any cash
payments under this Section 6(b)(6)).
(7)    All other outstanding awards will be governed by the terms of the
applicable plans and award agreements.
(c)    For Cause or Resignation. If the Company terminates your employment for
Cause or you terminate your employment for any reason other than for Good Reason
after providing 90 days’ written notice, the Company will pay your Accrued
Benefits.
(d)    For Your Disability or Death. If, during the Employment Period, your
employment terminates as a result of your death or Disability:
(1)    The Company will pay your Accrued Benefits.
(2)    The Company will pay you a prorated Annual Performance Cash Incentive for
the fiscal year in which death or Disability occurs, payable at time such awards
are normally paid and based upon actual performance of the Company.
(3)    Any unvested stock options to purchase shares of the Company’s common
stock granted to you by the Group shall immediately vest as of the date of your
death or Disability, and shall remain exercisable for a period of one (1) year
following the Termination Date, but in no event after the date such stock
options would otherwise lapse.
(4)    All other outstanding awards will be governed by the terms of the
applicable plans and award agreements.
(e)    Change in Control. If there is a “Change in Control,” as defined in the
CIC Severance Policy, and you are entitled to the payments and benefits provided
in the CIC Severance Policy, such payments and benefits will reduce (but not
below zero) the corresponding payments or benefits provided under this
Agreement. It is the intent of this provision to pay or to provide to you the
greater of the two payments or benefits but not to duplicate them.








--------------------------------------------------------------------------------



(f)    Condition. The Company will not be required to make the payments and
provide the benefits stated in this Section 6 (other than your Accrued
Benefits), unless within fifty-five (55) days following the Termination Date you
execute and deliver to the Company, and do not revoke, a release of claims
substantially in the form attached as Exhibit A (the “Release”). The Company
will provide you with the completed Release for your review and execution within
five days after the Termination Date. Notwithstanding anything to the contrary,
the Release attached as Exhibit A will also be the form of release of claims
that will be utilized in connection with the CIC Severance Policy.
(g)    Timing. The payments and benefits provided in this Section 6 will begin
(or be completed in the case of lump sum payments) within sixty (60) days
following the Termination Date, subject to your compliance with the requirements
of Section 6(f).
7.
Proprietary Information

(a)    Definition. “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) the Group’s businesses,
strategies, operations, financial affairs, organizational matters, personnel
matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, (2) any other matter relating to the Group and (3) any
matter relating to clients of the Group or other third parties having
relationships with the Group. Proprietary Information includes (1) information
regarding any aspect of your tenure as an employee of the Group or the
termination of your employment, (2) the names, addresses, and phone numbers and
other information concerning clients and prospective clients of the Group, (3)
investment techniques and trading strategies used in, and the performance
records of, client accounts or other investment products, and (4) information
and materials concerning the personal affairs of employees of the Group. In
addition, Proprietary Information may include information furnished to you
orally or in writing (whatever the form or storage medium) or gathered by
inspection, in each case before or after the date of this Agreement. However,
Proprietary Information does not include information (1) that was or becomes
generally available to the public, other than as a result of a disclosure by
you, directly or indirectly, or as a result of the violation by a third party of
the Group’s confidentiality rights, or (2) that you can establish was
independently developed by you without reference to any Proprietary Information.
(b)    Use and Disclosure. You will obtain or create Proprietary Information in
the course of your involvement in the Group’s activities and may already have
Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the Group, and that, during your employment, you will use
and disclose Proprietary Information only for the Group’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Group.
After your employment, you will not use or disclose any Proprietary Information.
In addition, nothing in this Agreement will operate to weaken or waive any
rights that the Group may have under statutory or common law, or any other
agreement, to the protection of trade secrets, confidential business information
and other confidential information.
(c)    Limitations. Nothing in this Agreement prohibits you from providing
truthful testimony or information concerning the Group to governmental,
regulatory or self-regulatory








--------------------------------------------------------------------------------



authorities. Also, the parties (and their respective employees, representatives
and agents) may disclose to any and all persons, without any limitation of any
kind, the tax treatment and tax structure of this Agreement and all materials of
any kind (including opinions and other tax analysis) that are provided to either
party related to such tax treatment and structure.
8.
Ongoing Restrictions on Your Activities

(a)    General Effect. This Section 8 applies during your employment and for the
18-month period after your employment ends (the “Restricted Period”), as
specified below. This Section uses the following defined terms:
“Competitive Enterprise” means any business enterprise that either (1) engages
in any material activity that competes anywhere with any material activity in
which the Group is then engaged, or in which the Company is then contemplating
engaging, as of the Termination Date or (2) holds a 5% or greater equity, voting
or profit participation interest in any enterprise that engages in such a
competitive activity.
“Client” means any client or prospective client of the Group to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Group.
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action. A general employment
advertisement by an entity of which you are a part is excluded from the
definition of Solicit.
(b)    Your Importance to the Group and the Effect of this Section 8. You
acknowledge that:
(1)    In the course of your involvement in the Group’s activities, you will
have access to Proprietary Information and the Group’s client base and will
profit from the goodwill associated with the Group. On the other hand, in view
of your access to Proprietary Information and your importance to the Group, if
you compete with the Group for some time after your employment, the Group will
likely suffer significant harm. In return for the benefits you will receive from
the Group and to induce the Group to enter into this Agreement, and in light of
the potential harm you could cause the Group, you agree to the provisions of
this Section 8. The Company would not have entered into this Agreement if you
did not agree to this Section 8.
(2)    In light of Section 8(b)(1), if you breach any provision of this Section
8, the loss to the Company would be material but the amount of loss would be
uncertain and not readily ascertainable.
(3)    This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that








--------------------------------------------------------------------------------



complying with this Section 8 will not result in severe economic hardship for
you or your family.
(c)    Your Payment Obligations. If you fail to comply with Sections 7 or 8
during the Employment Period and the Restricted Period, you will forfeit all
remaining payments owed to you under Section 6 which were conditioned on you
providing the Company with the Release. In addition, the Group will be entitled
to legal, equitable or other remedies, including, without limitation, injunctive
relief and specific performance to protect against any such non-compliance or
threatened non-compliance.
(d)    Non-Competition. During the Restricted Period, you will not directly or
indirectly:
(1)    hold a 10% or greater equity, voting or profit participation interest in
a Competitive Enterprise; or
(2)    associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with your association engage, or directly or indirectly manage or supervise
personnel engaged, in any activity:
(A)    that is substantially related to any activity that you were engaged in,
(B)    that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or
(C)    that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;
in each case, for the Group at any time during the year before the Termination
Date.
(e)    Non-Solicitation of Clients. During the Restricted Period, you will not
attempt to:
(1)    Solicit any Client to transact business with a Competitive Enterprise or
to reduce or refrain from doing any business with the Group (excluding any
business that is not a material activity of the Group),
(2)    transact business with any Client that would cause you to be a
Competitive Enterprise or that would cause any Client to reduce or refrain from
doing any business with the Group, or
(3)    interfere with or damage any relationship between the Group and a Client.
(f)    Non-Solicitation of Group Employees. During the Restricted Period, you
will not attempt to Solicit anyone who is an employee of the Group as of, or who
was an employee of the Group within the two (2) months prior to, your
Termination Date to resign from the Group or to








--------------------------------------------------------------------------------



apply for or accept employment with any Competitive Enterprise, except that you
may Solicit your administrative assistant.
(g)    Notice to New Employers. Before you accept employment with any other
person or entity while any of Section 8(d), (e) or (f) is in effect, you will
provide the prospective employer with written notice of the provisions of this
Section 8 and will deliver a copy of the notice to the Group.
9.
No Public Statements or Disparagement

You agree that you will not make any public statement that would libel, slander
or disparage (the foregoing, to “Disparage”) any member of the Group or any of
their respective past or present officers, directors, employees or agents, and
the Company agrees that the members of the Board and the Company’s executive
officers will not Disparage you; provided that nothing in this Section 9 or in
any other provision of this Agreement shall prevent either you, the Company or
the Company’s executive officers or Board members, respectively, from providing
truthful and candid assessments of Group personnel and processes in accordance
with established procedures or truthful testimony or other information in any
legal proceeding, Investigation or as otherwise may be required by law. This
Section 9 is subject to Section 7(c).
10.
Effect on Other Agreements; Entire Agreement

This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this Agreement
other than the Employment and Confidentiality Agreement, which is hereby
incorporated by reference. In entering into this Agreement, no party has relied
on or made any representation, warranty, inducement, promise or understanding
that is not in this Agreement. You hereby acknowledge that you are not subject
to any obligation which would in any way restrict the performance of your duties
hereunder. In the event of any conflict in terms or provisions between this
Agreement and the Employment and Confidentiality Agreement, the terms and
provisions of this Agreement shall prevail and govern. For the avoidance of
doubt, in the event of any conflict in terms or provisions between this
Agreement and any award agreement pursuant to which you are granted equity in
the Company, the terms and provision of the award agreement shall prevail and
govern.
11.
Successors

(a)    Payments on Your Death. If you die, then any amounts owed to you under
this Agreement shall be paid to your estate.
(b)    Assignment by You. You may not assign this Agreement without the
Company’s consent. Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 11(b), whether voluntary or involuntary, will be
void.








--------------------------------------------------------------------------------



(c)    Assumption by any Surviving Company. Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
the Company (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s consolidated assets
(a “Sale”), the Company will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. After the Reorganization or Sale, the Surviving Company will be treated
for all purposes as the Company under this Agreement. The “Surviving Company”
means (i) in a Reorganization, the entity resulting from the Reorganization or
(ii) in a Sale, the entity that has acquired all or substantially all of the
assets of the Company.
12.
Disputes

(a)    Employment Matter. This Section 12 applies to any controversy or claim
between you and the Group arising out of or relating to or concerning this
Agreement or any aspect of your employment with the Group or the termination of
that employment (together, an “Employment Matter”).
(b)    Mandatory Arbitration. Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect. However, the rules will be modified in the
following ways: (1) the decision must not be a compromise but must be the
adoption of the submission by one of the parties, (2) each arbitrator will agree
to treat as confidential evidence and other information presented to the same
extent as the information is required to be kept confidential under Section 7,
(3) there will be no authority to amend or modify the terms of this Agreement
except as provided in Section 14(g) (and you and the Group agree not to request
any such amendment or modification), (4) a decision must be rendered within 10
business days of the parties’ closing statements or submission of post-hearing
briefs and (5) the arbitration will be conducted before a panel of three
arbitrators, one selected by you within 10 days of the commencement of
arbitration, one selected by the Company in the same period and the third
selected jointly by these arbitrators (or, if they are unable to agree on an
arbitrator within 30 days of the commencement of arbitration, the third
arbitrator will be appointed by the American Arbitration Association; provided
that the arbitrator shall be a partner or former partner at a nationally
recognized law firm).
(c)    Limitation on Damages. You and the Group agree that there will be no
punitive damages payable as a result of any Employment Matter and agree not to
request punitive damages.
(d)    Injunctions and Enforcement of Arbitration Awards. You or the Group may
bring an action or special proceeding in a state or federal court of competent
jurisdiction sitting in the County of New York to enforce any arbitration award
under Section 12(b). Also, the Group may bring such an action or proceeding, in
addition to its rights under Section 12(b) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or








--------------------------------------------------------------------------------



permanently enforce any part of Sections 7 and 8. You agree that (1) your
violating any part of Sections 7 and 8 would cause damage to the Group that
cannot be measured or repaired, (2) the Group therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Group to receive such an injunction, order or other relief, (4) no proof
will be required that monetary damages for violations of those Sections would be
difficult to calculate and that remedies at law would be inadequate and (5) the
General Counsel of the Company is irrevocably appointed as your agent for
service of process in connection with any such action or proceeding (the General
Counsel will promptly advise you of any such service of process).
(e)    Jurisdiction and Choice of Forum. You and the Group irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of New York over any Employment Matter that is not otherwise arbitrated or
resolved according to Section 12(b). This includes any action or proceeding to
compel arbitration or to enforce an arbitration award. Both you and the Group
(1) acknowledge that the forum stated in this Section 12(e) has a reasonable
relation to this Agreement and to the relationship between you and the Group and
that the submission to the forum will apply even if the forum chooses to apply
non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 12(e) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 12(e) and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Group. However, nothing in
this Agreement precludes you or the Group from bringing any action or proceeding
in any court for the purpose of enforcing the provisions of Sections 12(b) and
this 12(e).
(f)    Waiver of Jury Trial. To the extent permitted by law, you and the Group
waive any and all rights to a jury trial with respect to any Employment Matter.
(g)    Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.
13.
Representations

(a)    You represent that your employment hereunder will not violate any law or
duty by you are bound, and will not conflict with or violate any agreement or
instrument (including any non-competition or non-solicitation covenants with any
prior employer or any other entity) to which you are a party or by which you are
bound. The Company further represents that this Agreement has been duly approved
by the Compensation Committee and the Board and that it has full authority to
enter into this Agreement and perform its obligations under this Agreement.
(b)    You acknowledge that (1) all cash and equity incentive awards granted to
you shall be subject to the terms of such awards (as set forth in this Agreement
and the respective grant agreements) and shall be subject to recapture under the
Company’s clawback policy as currently in effect and as may be amended from time
to time and (2) you will be subject to the








--------------------------------------------------------------------------------



Company’s stock ownership guidelines as currently in effect and as may be
amended from time to time.
(c)    You represent that you are legally authorized to work in the United
States, and you will provide documentation showing such authorization to the
Company on your Start Date. You acknowledge that, in order for the Company to
comply with United States law, the Company may not employ anyone who cannot
provide documentation showing that they are legally authorized to work in the
United States.
(d)    You represent that all information provided to the Company or its agents
with regard to your background is true and correct to the best of your
knowledge. Your breach of this representation shall constitute “Cause.”
14.
General Provisions

(a)    Construction.
(1)    References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time; (C)
to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.
(2)    The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.
(3)    Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.”
(4)    It is your and the Group’s intention that this Agreement not be construed
more strictly with regard to you or the Group.
(b)    Withholding. You and the Group will treat all payments to you under this
Agreement (except for expense reimbursements that are not subject to taxation)
as compensation








--------------------------------------------------------------------------------



for services. Accordingly, the Group may withhold from any payment any taxes
that are required to be withheld under any law, rule or regulation.
(c)    Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.
(d)    No Set-off or Mitigation. Except as provided in Section 8(c) or if your
employment is terminated by the Company for Cause, your and the Company’s
respective rights and obligations under this Agreement will not be affected by
any set-off, counterclaim, recoupment or other right you or any member of the
Group may have against each other or anyone else. You do not need to seek other
employment or take any other action to mitigate any amounts owed to you under
this Agreement. None of your cash or equity incentive awards shall be subject to
offset, disgorgement or recoupment except as set forth in Section 8(c) or in
compliance with applicable laws or the Company’s clawback policy(ies) as in
effect from time to time.
(e)    Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 14(e)):
If to you, to your address then on file with the Company’s payroll department.
If to the Company or any other member of the Group, to:
CA, Inc.
World Headquarters
One CA Plaza
Islandia, New York 11749
Attention: General Counsel
Facsimile: (631) 342-4865
(f)    Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and the Group acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.








--------------------------------------------------------------------------------



(g)    Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed and
specifically references this Section 14(g), in the case of an amendment, by you
and the Company or, in the case of a waiver, by the party that would have
benefited from the provision waived. Except as this Agreement otherwise
provides, no failure or delay by you or the Group to exercise any right or
remedy under this Agreement will operate as a waiver, and no partial exercise of
any right or remedy will preclude any further exercise.
(h)    Third-Party Beneficiaries. Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although this Agreement will inure to the
benefit of the Group.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement. However, this Agreement will not be effective until
the date both parties have executed this Agreement.
(j)    Section 409A. The parties agree that this Agreement is intended to comply
with the requirements of Section 409A or an exemption from Section 409A. In the
event that after execution of this Agreement either party makes a determination
inconsistent with the preceding sentence, it shall promptly notify the other
party of the basis for its determination. The parties agree to renegotiate in
good faith the terms of this Agreement at no additional cost to the Company
(other than the Company’s routine expenses for outside counsel), if you and the
Company determine that this Agreement as structured would have adverse tax
consequences to you under applicable law. To extent that you would otherwise be
entitled to any payment under this Agreement or any plan or arrangement of the
Company or its affiliates, that constitutes “deferred compensation” subject to
Section 409A and that if paid during the six months beginning on the Termination
Date would be subject to the Section 409A additional tax because you are a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), the payment will be paid to you on the earlier of the six-month
anniversary of the Termination Date, a change in ownership or effective control
of the Company (within the meaning of Section 409A and to the extent permitted
by Section 409A) or your death. Similarly, to the extent that you would
otherwise be entitled to any benefit (other than a payment) during the six
months beginning on the Termination Date that would be subject to the Section
409A additional tax, the benefit will be delayed and will begin being provided
on the earlier of the six-month anniversary of the Termination Date, a change in
ownership or effective control of the Company (within the meaning of
Section 409A and to the extent permitted by Section 409A) or your death. In
addition, any payment or benefit due upon a termination of employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to you only upon a “separation from service” as defined in
Treas. Reg. 1.409A-1(h). To the extent applicable, each severance payment made
under this Agreement shall be deemed to be separate payments, amounts payable
under Section 6 of this Agreement shall be deemed not to be








--------------------------------------------------------------------------------



a “deferral of compensation” subject to Section 409A to the extent provided in
the exceptions in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or (C) shall be paid or
provided to you only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of the second taxable year
following the taxable year in which the “separation from service” occurs; and
provided further, that such expenses shall be reimbursed no later than the last
day of the third taxable year following the taxable year in which your
“separation from service” occurs.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
(k)    Section 280G. In the event that the payments and other benefits provided
for in this Agreement or otherwise payable to you (collectively, “Benefits”) (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986 (the “Code”) and (ii) but for this Section 14(k),
would be subject to the excise tax imposed by Section 4999 of the Code, then
your Benefits will be either:
(A)    delivered in full, or
(B)    delivered as to such lesser extent which would result in no portion of
such Benefits being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by you, on an after-tax basis, of the greatest
amount of Benefits, notwithstanding that all or some portion of such Benefits
may be taxable under Section 4999 of the Code.
If a reduction in the Benefits constituting “parachute payments” is necessary so
that no portion of such Benefits is subject to the excise tax under Section 4999
of the Code, the reduction shall occur in the manner which has the least
economic cost to you and, to the extent the economic cost is equivalent, will be
reduced in the reverse order of when a payment would have been made to you,
until the required reduction is achieved. For the avoidance of doubt, for
purposes of measuring an equity compensation award’s value to you when
performing the foregoing comparison between (A) and (B), such award’s value
shall equal the then aggregate fair market value of the vested shares underlying
the award less any aggregate exercise price less applicable








--------------------------------------------------------------------------------



taxes. Also, if two or more equity awards are granted on the same date, each
award will be reduced on a pro-rata basis. In all cases, the provisions of this
paragraph shall be effected in a manner compliant with Section 409A.
Unless the Company and you otherwise agree in writing, the calculations
necessary to effect the foregoing determinations will be performed by the
Company’s independent auditors or another nationally recognized accounting or
consulting firm selected by the Company. However, if the accounting firm so
engaged by the Company is also serving as accountant or auditor for the
individual or group which will control the Group upon the occurrence of a change
in control, the Company shall appoint another nationally recognized accounting
firm other than the accounting firm engaged by the Company for general audit
purposes to make the determinations required hereunder. The Company shall bear
all expenses with respect to the determinations by such accounting firm required
to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with reasonably detailed supporting documentation, to
the Company and you within thirty (30) calendar days after the date on which
such accounting firm has been engaged to make such determinations or such other
time as requested by the Company. If the accounting firm determines that no
Excise Tax is payable, it shall furnish the Company and you with an opinion
reasonably acceptable to you that no Excise Tax will be imposed with respect to
such Benefits. Any good faith determinations of the accounting firm made
hereunder shall be final, binding, and conclusive upon the Company and you.
Notwithstanding the preceding, as expressly permitted by Q/A #32 of the Code
Section 280G final regulations, with respect to performing any present value
calculations that are required in connection with this Section 14(k), the
parties affirmatively elect to utilize the Applicable Federal Rates that are in
effect as of the execution of this Agreement (the “December 2012 AFRs”) and the
accounting firm shall therefore use such December 2012 AFRs in its
determinations and calculations.








--------------------------------------------------------------------------------







Very truly yours,
Accepted and agreed to:


/s/ Michael P. Gregoire
/s/ Guy Di Lella
Michael P. Gregoire 


December 10, 2012
Guy Di Lella
Chief Human Resources Officer
CA, Inc.
December 10, 2012













--------------------------------------------------------------------------------




Exhibit A: Form of Release
GENERAL CLAIMS RELEASE


This General Claims Release (along with its appendices, this “Agreement”) is
entered into as of _______________________, 20___, by CA, Inc., on behalf of its
officers, directors, shareholders, employees, agents, representatives, parents,
subsidiaries, affiliates, divisions, successors and assigns (hereinafter
collectively referred to as the “Company”) and [NAME] (hereinafter referred to
as “I”). In consideration of the severance pay and benefits (the “Severance
Benefits”) pursuant to Section 6 of my Employment Agreement with the Company
dated December [●], 2012 (the “Employment Agreement”), the Company and I hereby
agree as follows:
1.I acknowledge that the Company advised me to read this Agreement and carefully
consider all of its terms before signing it. The Company gave me until [INSERT
DATE], which is 55 calendar days after my Termination Date (as defined in my
Employment Agreement), to consider, return and not revoke this Agreement (as
provided in Paragraph 2). I acknowledge that:
(a)
To the extent I deemed appropriate, I took advantage of this period to consider
this Agreement before signing it;

(b)
I carefully read this Agreement;

(c)
I fully understand it;

(d)
I am entering into it knowingly and voluntarily;

(e)
To the extent I decide to sign and return this Agreement to the Company prior to
the time that I have been provided to consider it, I acknowledge that I have
done so voluntarily;

(f)
In the event the Company agrees to make changes to the offer contained in this
Agreement, whether material or immaterial, I understand that any such changes
will not restart the consideration period provided for in Paragraph 1 above;

(g)
The Company advised me to discuss this Agreement with my attorney (at my own
expense) before signing it and I decided to seek legal advice or not seek legal
advice to the extent I deemed appropriate; and,

(h)
I understand that the waiver and release contained in this Agreement does not
apply to any rights or claims that may arise after the date that I execute the
Agreement.

2.I understand that I may revoke my release of claims under the Age
Discrimination in Employment Act (“ADEA”) under Paragraph 3 of this Agreement
within seven (7) days after I sign it by providing written notice on or before
the seventh (7th) day after signing to the Company’s Chief Human Resources
Officer, located at One CA Plaza, Islandia, New York, 11749. I understand






--------------------------------------------------------------------------------



and agree that the Company will not provide to me any Severance Benefits unless
the seven (7) day revocation period has expired and such release has become
effective prior to [INSERT DATE FROM PARAGRAPH 1 ABOVE].
3.To the greatest extent permitted by law, I release the Company from any and
all known or unknown claims and obligations of any nature and kind, in law,
equity or otherwise, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I execute this
Agreement which are related to my employment with the Company and/or its
termination. The claims I am waiving and releasing under this Agreement include,
but are not limited to, any claims and demands that directly or indirectly arise
out of or are in any way connected to my employment with the Company or the
termination of my employment; any claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interest in the
Company; and, any claims under Title VII of the Civil Rights Act of 1964, ADEA,
the Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the New York
State Human Rights Law, the New York State Labor Law and anv other federal law,
state law, local law, common law, or anv other statute, regulation, or law of
anv type. I also waive any right to any remedy that has been or may be obtained
from the Company through the efforts of any other person or any government
agency.
I specifically acknowledge that I have been fully and completely compensated for
all hours worked during my tenure with the Company and that I have been paid all
wages, commissions, benefits, and payments due me from the Company, in
accordance with the provisions of the Fair Labor Standards Act and any other
federal, state, or local law governing my employment with the Company. [INSERT
ONLY IF EMPLOYEE WAS TERMINATED WITHOUT CAUSE BY COMPANY AND WAS PREVIOUSLY
GIVEN 30 DAYS’ NOTICE: I specifically acknowledge that satisfactory written
notice regarding the termination of employment has been provided in accordance
with Section 5 of my Employment Agreement.]
4.I understand and agree that the waiver and release of claims contained in
Paragraph 3 of this Agreement shall not apply to any of the following:
(a)
Any rights I may have under this Agreement including, without limitation, rights
to the Severance Benefits and to the obligations that the Company continues to
owes me after my Termination Date in accordance with Section 5(e) of the
Employment Agreement;

(b)
Any rights I may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such benefits shall be governed by the terms
of the specific benefit plan under which such benefits are provided;

(c)
Any rights I may have pertaining to any outstanding Company vested stock
options, stock appreciation rights (SARs), restricted stock units, or shares of
restricted stock that I may hold (including without limitation those awards
which become vested as a result of this Agreement). Except as otherwise provided
herein, any such vested options, SARs, stock units or shares will be governed by
the terms (including, but not limited to, any forfeiture and recapture
provisions) of the grant, the stock plan









--------------------------------------------------------------------------------



(and any amendments thereto) under which such options/shares were granted and by
the Employment Agreement;
(d)
Any rights I may have under the Consolidated Omnibus Budget Reconciliation Act
or to claims for unemployment compensation benefits, workers compensation
benefits, or to claims under the Fair Labor Standards Act;

(e)
Any rights I may have related to vested monies that I may have within the
Company’s 401(k) plan or to vested benefits under a retirement plan governed by
the Employee Retirement Income Security Act (ERISA);

(f)
Any claim I may have to reimbursement of business-related expenses that I
incurred while performing my job for the Company. Such amounts will be paid in
accordance with Section 4(b) of the Employment Agreement; and,

(g)
Any claim I may have for indemnity under state law which cannot be waived by
virtue of state law and any rights I have to indemnification and coverage under
the Company’s Director and Officer insurance policy in accordance with Section
4(d) of the Employment Agreement.

5.I acknowledge that the Company is under no obligation to make the payments or
provide the benefits being provided to me under this Agreement unless I execute
and do not revoke this Agreement, and that the Company will do so only subject
to my agreement to, and compliance with, the terms of this Agreement. I
acknowledge that if I breach this Agreement then I will be required to
immediately reimburse the Company for any payment of Severance Benefits and that
I will no longer be entitled to receive further payment of the Severance
Benefits (including any special treatment for my equity awards that might
otherwise apply pursuant to Section 6 of my Employment Agreement).
6.By signing this Agreement, I warrant that I have not filed and that I will not
file any claim or lawsuit relating to my employment with the Company or any
event that occurred prior to my execution of this Agreement. I understand and
agree that nothing in this Agreement shall be interpreted or applied in a manner
that affects or limits my otherwise lawful ability to bring an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”) or other
appropriate federal, state, or local administrative agency. However, I
understand and agree that by signing this Agreement, I am releasing the Company
from any and all liability arising from the laws, statutes, and common law, as
more fully explained in Paragraph 3 of this Agreement. I further understand and
agree that I am not and will not be entitled to any monetary or other comparable
relief on my behalf resulting from any proceeding brought by me, the EEOC, or
any other person or entity, including but not limited to any federal, state, or
local agency. I understand that as part of my release of claims under this
Agreement, I am specifically assigning to the Company my right to any recovery
arising from any such proceeding. I also understand and agree that to the extent
permitted by law, in the event I file any claim or lawsuit relating to my
employment with the Company or any event that occurred prior to my execution of
this Agreement, I shall be liable for any damages or costs incurred by the
Company in defending against such lawsuit, including the Company’s reasonable
attorney’s fees and costs.








--------------------------------------------------------------------------------



7.I understand and agree that nothing in this Agreement shall be interpreted or
applied in a manner that affects or limits my otherwise lawful ability to
challenge, under the Older Workers Benefit Protection Act (29 U.S.C. §626), the
knowing and voluntary nature of my release of any age claims in this Agreement
before a court, the EEOC, or any other federal, state, or local agency.
8.Except as set forth in this Agreement, I understand, acknowledge, and
voluntarily agree that this Agreement is a total and complete release by me of
any and all claims which I have against the Company as of my execution of this
Agreement, both known or unknown, even though there may be facts or consequences
of facts which are unknown to me.
9.I understand and agree that this Agreement is not an admission of guilt or
wrongdoing by the Company, and I acknowledge that the Company does not believe
or admit that it has done anything wrong. I will not state that this Agreement
is an admission of guilt or wrongdoing by the Company.
10.I understand and agree I have continuing obligations pursuant to Sections 7,
8 and 9 of my Employment Agreement which shall remain in effect following the
Termination Date. By signing this Agreement, I confirm my promise to perform
each and every one of the obligations that I undertook in Sections 7, 8 and 9 of
my Employment Agreement. I expressly confirm that I know of no reason why any
promise or obligation set forth in my Employment Agreement should not be fully
enforceable against me. I understand that the terms of Sections 7, 8 and 9 of my
Employment Agreement are incorporated into this Agreement by reference.
Further, I certify that I have complied with the provisions of the Employment
and Confidentiality Agreement (or similar agreement) that I signed when I began
working for the Company (the “Confidentiality Agreement”), a copy of which is
attached as Appendix B
11.By signing this Agreement, I confirm my promise to perform each and every one
of the obligations that I undertook in the Confidentiality Agreement. I
expressly confirm that I know of no reason why any promise or obligation set
forth in the Confidentiality Agreement should not be fully enforceable against
me. I understand that the terms of the Confidentiality Agreement are
incorporated into this Agreement by reference.
12.I acknowledge that any actual or threatened violation of Paragraphs 10 or 11
would irreparably harm the Company, and that the Company will be entitled to an
injunction (without the need to post any bond) prohibiting me from committing
any such violation. I further agree that the provisions of Paragraphs 10 and 11
are reasonable and necessary for the protection of the Company’s legitimate
business interests, and I agree that I will not contend otherwise in any lawsuit
or other proceeding. In the event the Company files a lawsuit against me to
enforce its rights under this Agreement and a court of law determines that I
have breached my obligations under Paragraphs 10 or 11 of this Agreement, I
agree that I will pay any damages awarded by the court (in accordance with
Section 8(c) and Section 12 of the Employment Agreement) as well as the
reasonable attorney’s fees the Company incurs in connection with such lawsuit.
13.I agree that if I am notified that any claim has been filed against me or the
Company that relates to my employment with the Company, I will provide prompt
written notice of the same to








--------------------------------------------------------------------------------



the Company, and shall cooperate fully with the Company in resolving any such
claim. Further, I agree that I will make myself reasonably available to Company
representatives in connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings relating to my tenure
with the Company. I further agree that I will provide the Company with any
information and/or documentation in my possession or control that it may request
in connection with any and all claims, disputes, negotiations, investigations,
lawsuits or administrative proceedings related to my tenure with the Company. I
further agree that if requested to do so by the Company, I will provide
declarations or statements, will meet with attorneys or other representatives of
the Company, and will prepare for and give depositions or testimony on behalf of
the Company relating to any claims, disputes, negotiations, investigations,
lawsuits or administrative proceedings related to my tenure with the Company. I
understand and agree that, to the extent my compliance with the terms of this
Paragraph 13 requires me to travel or otherwise incur out of pocket expenses,
the Company will reimburse me for any such reasonable expenses that I incur. The
Company understands and agrees that my other personal and professional
commitments will be accommodated with respect to my providing cooperation under
this Paragraph 13.
14.This Agreement, my Employment Agreement and the Confidentiality Agreement
contain the entire agreement between me and the Company regarding the subjects
addressed herein, and may be amended only by a writing signed by myself and the
Company’s Chief Human Resources Officer. I acknowledge that the Company has made
no representations or promises to me other than those in this Agreement. If any
one or more of the provisions of this Agreement is determined to be illegal or
unenforceable for any reason, such provision or other portion thereof will be
modified or deleted in such manner as to make this Agreement, as modified, legal
and enforceable to the fullest extent permitted under applicable law. Further,
any waiver by the Company of any breach by me of any provision of this Agreement
shall not operate, or be construed, as a waiver of any subsequent breach hereof.
15.This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), and the terms of Section
14(j) in the Employment Agreement addressing Section 409A shall apply to this
Agreement and are incorporated into this Agreement by reference.
16.This Agreement binds my heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of the Company.
17.This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. Any disputes related to this Agreement shall
be resolved as provided in Section 12 of the Employment Agreement, and the terms
of such Section 12 shall apply to this Agreement and are incorporated into this
Agreement by reference.
18.I understand and agree that if the Company is successful in a suit or
proceeding to enforce any of the terms of this Agreement, I will pay the
Company’s costs of bringing such suit or proceeding, including its reasonable
attorney’s fees and litigation expenses (including expert witness and deposition
expenses). Finally, this Agreement shall inure to the benefit of and may be
enforced








--------------------------------------------------------------------------------



by either party or its successors and assigns. However, this Agreement is
personal to me and I may not assign it (except to my estate in the event of my
death).


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW








--------------------------------------------------------------------------------



IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, I sign my name and enter this Agreement on behalf of myself, my
legal representatives, executors, heirs and assigns.


EMPLOYEE


BY: ________________________
EMPLOYEE SIGNATURE


___________________________                ________________
EMPLOYEE NAME - PRINTED                     DATE




Sworn and subscribed before me this the ______ day of ______________, 20___.






By: _________________________
Notary Public




NOTARIAL STAMP OR SEAL






_______________________________________________________________________






CA, INC.




BY: ______________________






DATE: _____________________
 










--------------------------------------------------------------------------------





Exhibit B: Form of Equity Incentive Agreements














CA, INC.
RESTRICTED STOCK UNIT AGREEMENT


Participant Name]    (“Participant”)
                                                                                                        

--------------------------------------------------------------------------------

Name of Participant                                                


Total Number of Restricted Stock Units Granted
[Number of Restricted Stock Units Granted]
Grant Date
[Grant Date]





THIS AGREEMENT dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the “Company”) and the
above-referenced Participant provides for the grant of restricted stock units
under the CA, Inc. 2011 Incentive Plan (the “Plan”). This Agreement incorporates
by reference the terms of the Plan, and is subject to the terms of the Plan as
well as certain terms of the employment agreement between the Company and
Participant dated December __ 2012 (the “Employment Agreement”). In the event of
any conflict between the terms of this Agreement, the Employment Agreement and
the terms of the Plan, except as expressly provided herein, the terms of the
Plan will control. Except as otherwise provided in this Agreement, capitalized
terms in this Agreement will have the meanings specified in the Plan. A copy of
the Plan or related Prospectus may be obtained at no cost by contacting the HR
Service Center at 1−866−514−4772 or opening an issue via the web at
http://caportal.ca.com (via Employee Self-Service – ESS).


1.
Grant of Restricted Stock Unit

The Company hereby grants to the Participant the number of shares of Restricted
Stock Units (the “Restricted Stock Units”) set forth above on the grant date set
forth above (the “Grant Date”).
2.
Vesting and Settlement of Restricted Stock Unit

This Restricted Stock Unit Award will vest with respect to 34% of the underlying
shares on the first anniversary of the Grant Date and with respect to an
additional 33% of the underlying








--------------------------------------------------------------------------------



shares on each of the second and third anniversaries of the Grant Date of the
award. The shares of Common Stock underlying the Restricted Stock Units shall be
delivered promptly (but no later than 30 days) following the applicable vesting
date, except to the extent set forth in Section 6 of the Employment Agreement.
No shares of Common Stock shall be issued to the participant prior to the date
on which the Restricted Stock Units vest, and shall be forfeited by the
Participant upon the Participant’s Termination of Employment, as defined in the
Plan, prior to vesting for any reason other than as set forth in the Plan or
Section 6 of the Employment Agreement.


3.
Tax and Withholding

Where required pursuant to the terms of the Plan, the Company will satisfy any
federal or local income tax or social tax withholding obligations that arise in
connection with the vesting of the Restricted Stock Units by withholding shares
of Common Stock that would otherwise be available for delivery upon the vesting
of this award having a Fair Market Value, as defined in the Plan, on the date
the shares of Restricted Stock Units first become taxable equal to the minimum
statutory withholding obligation or such other withholding obligation as
required by applicable law with respect to such taxable shares. In other cases,
as a condition to the delivery of Shares or the lapse of restrictions related to
this Restricted Stock Unit, or in connection with any other event that gives
rise to a tax withholding obligation, the Company (i) may deduct or withhold
from any payment or distribution to the Participant (whether or not pursuant to
the Plan), (ii) will be entitled to require that the Participant remit cash to
the Company (through payroll deduction or otherwise) or (iii) may enter into any
other suitable arrangements to withhold, in each case, in an amount sufficient
to satisfy such withholding obligation.


4.
Changes In Stock

The Restricted Stock Unit is subject to the adjustment provisions set forth in
Sections 4.11, 5.3 and 5.4 of the Plan.
5.
No Guarantee of Employment or Service

This award will not obligate the Company or any Related Company to retain the
Participant in its employ or service for any period.
6.
Governing Law; Severability; Choice of Law

This Agreement will be governed by the internal substantive laws, and not the
choice of law rules, of the State of New York and construed accordingly, to the
extent not superseded by applicable federal law. If any provision of the
Agreement is held unlawful or otherwise invalid or unenforceable, in whole or in
part, the unlawfulness, invalidity or unenforceability will not affect any other
provision of this Agreement or part thereof, each of which will remain in full
force and effect. Any action related to this Agreement shall be brought
exclusively in the federal or state courts of the State of New York, County of
Suffolk. The Participant will accept service of process as provided under New
York law or by registered mail, return receipt requested, and waive any
objection based upon forum non conveniens or as to personal jurisdiction over
the Participant in federal or state courts of the State of New York, County of
Suffolk. The choice of forum set forth in this Section 6 shall not be








--------------------------------------------------------------------------------



deemed to preclude the enforcement of any judgment obtained in such forum in any
other jurisdiction.
7.
Acceptance and Acknowledgment

By accepting this Agreement, the Participant:
(a)
accepts and acknowledges receipt of the Restricted Stock Unit which has been
issued to the Participant under the terms and conditions of the Plan;

(b)
acknowledges and confirms the Participant’s acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Participant, including, without limitation, the
Participant’s name, home address, and telephone number, date of birth, social
security number or other identification number, and details of all the
Participant’s shares held and transactions related thereto, by the Company and
its Related Companies and agents for the purpose of implementing, administrating
and managing the Participant’s participation in the Plan, and further
understands and agrees that the Participant’s personal information may be
transferred to third parties assisting in the implementation, administration and
management of the Plan, that any recipient may be located in the Participant’s
country or elsewhere, and that such recipient’s country may have different data
privacy laws and protections than the Participant’s country;

(c)
acknowledges and confirms the Participant’s consent to receive electronically
this Agreement, the Plan and the related Prospectus and any other Plan documents
that the Company is required to deliver;

(d)
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company’s website and that the Participant has access to such documents;

(e)
agrees to be bound by the terms and conditions of this Agreement and the Plan
(including, but not limited to, Section 7.5 of the Plan), as may be amended from
time to time;

(f)
understands that neither Plan nor this Agreement gives the Participant any right
to employment or service with the Company or any Related Company and that the
Restricted Stock Unit is not part of the Participant’s normal or expected
compensation; and

(g)
understands and acknowledges that the grant of the Restricted Stock Unit is
expressly conditioned on the Participant’s adherence to the terms of the
applicable policies and procedures of the Company and its Related Companies.

8.
Entire Agreement

This Agreement, the Employment Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements between the
parties with respect to the subject matter hereof.










--------------------------------------------------------------------------------



9.
Data Privacy

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data by and
among, as applicable, the Company, its subsidiaries and affiliates, for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant hereby understands that the Company,
its subsidiaries and affiliates hold (but only process or transfer to the extent
required or permitted by local law) certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”). The
Participant hereby understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere
(including countries outside of the European Economic Area such as the United
States of America), and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
hereby understands that the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon vesting of
the Restricted Stock Units. The Participant hereby understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan and in accordance with local law. The
Participant hereby understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant hereby understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant’s local
human resources representative.


10.
Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to the
Restricted Stock Units and the Participant’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.








--------------------------------------------------------------------------------





11.
Nature of Grant

The In accepting the grant of Restricted Stock Units, the Participant
acknowledges that:


(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;


(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;


(c)    all decisions with respect to future Restricted Stock Units, if any, will
be at the sole discretion of the Company;


(d)    the Participant’s participation in the Plan will not create a right to
further employment with the Participant’s employer (the “Employer”) and shall
not interfere with the ability of the Employer to terminate the Participant’s
employment relationship;


(e)    the Participant is voluntarily participating in the Plan;


(f)    the Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the terms of the
Participant’s employment with the Company as set forth in the Employment
Agreement;


(g)    the Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;


(h)    in the event that the Participant is not an employee of the Company, the
grant of Restricted Stock Units will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of
Restricted Stock Units will not be interpreted to form an employment contract
with the Employer or any subsidiary or affiliate of the Company;


(i)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(j)    if the Participant vests in the Restricted Stock Units and obtains shares
of Common Stock, the value of those shares may increase or decrease in value;










--------------------------------------------------------------------------------



(k)    in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares acquired through vesting of the Restricted Stock Units resulting from
termination of the Participant’s employment by the Company or the Employer, and
the Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(l)    except as expressly set forth in Section 6 of the Employment Agreement,
in the event of termination of the Participant’s employment, Participant’s right
to receive the Restricted Stock Units and vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed.










--------------------------------------------------------------------------------















CA, INC. 2011 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


[Participant Name] (“Optionee”)
        

--------------------------------------------------------------------------------

Name of Optionee




Total Number of Shares Subject to Option Granted
[Number of Shares Granted]
Grant Date
[Grant Date]
Exercise Price
[Exercise Price]
Expiration Date
[Expiration Date]



THIS AGREEMENT dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the “Company”) and the
above-referenced Optionee provides for the grant of a nonqualified stock option
under the CA, Inc. 2011 Incentive Plan (the “Plan”). This Agreement incorporates
by reference the terms of the Plan, and is subject to the terms of the Plan as
well as certain terms of the employment agreement between the Company and the
Optionee dated December __ 2012 (the “Employment Agreement”). In the event of
any conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will control. Except as otherwise provided in this Agreement,
capitalized terms in this Agreement will have the meanings specified in the
Plan. A copy of the Plan or related Prospectus may be obtained at no cost by
contacting the HR Service Center at 1−866−514−4772 or opening an issue via the
web at http://caportal.ca.com (via Employee Self-Service – ESS).




1.
Grant of Option

The Company hereby grants to the Optionee an option (the “Option”) to purchase
the number of shares of Common Stock set forth above at an exercise price per
share set forth above which is equal to the Fair Market Value of such shares on
the date the Option is granted (the “Grant Date”). The Option is not an
“incentive stock option” within the meaning of Section 422 of the Code.








--------------------------------------------------------------------------------







2.
Vesting of Option

The Option will vest with respect to 34% of the underlying shares of Common
Stock on the first anniversary of the Grant Date and with respect to an
additional 33% of the underlying shares of Common Stock on each of the second
and third anniversaries of the Grant Date. The Option will expire and will not
be exercisable after ten years from Grant Date (the “Expiration Date”).
Notwithstanding the foregoing, the Company may extend the term of the Option to
reflect certain securities trading blackouts that the Company may impose in
order to comply with applicable laws.


3.
Exercise of Option

To the extent that the Option is exercisable, the Optionee may exercise the
Option by delivering to the Company or its agent a properly executed exercise
notice on a form approved by the Committee. The Company will not permit the
exercise of the Option if the Company determines, in its sole and absolute
discretion, that issuance of shares underlying the Option could violate any law
or regulation.


In the event of the Optionee’s death, the Option may be exercised by the
executor or administrator of a deceased Optionee’s estate, or by the person or
persons to whom the Option has been transferred by the Optionee’s will or the
applicable laws of descent and distribution, provided that the Company will be
under no obligation to deliver shares underlying the Option unless and until the
Company is satisfied that the person exercising the Option is the duly appointed
executor or administrator of the deceased Optionee or the person to whom the
Option has been transferred by the Optionee’s will or by the applicable laws of
descent and distribution.


4.
Payment of Exercise Price

Payment of the exercise price of the Option may be made in cash or by certified
check, bank draft, wire transfer or postal or express money order or any other
form of consideration approved by the Committee. Alternatively, payment of the
exercise price may be made by (a) delivering to the Company, or its agent, a
properly executed exercise notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds with
respect to the portion of the shares to be acquired upon exercise having a Fair
Market Value on the date of exercise equal to the sum of the applicable portion
of the exercise price being so paid and appropriate tax withholding, (b)
tendering (actually or by attestation) to the Company previously acquired Shares
that have been held by the Optionee for at least six months having a Fair Market
Value on the date prior to the date of exercise equal to the applicable portion
of the Exercise Price being paid, or (c) any combination of the foregoing.
Payment of the exercise price of the Option must be made in full for all shares
for which the Option is exercised at the time of such exercise, and no shares
will be delivered until such payment is made. Notwithstanding the foregoing, a
form of payment will not be available








--------------------------------------------------------------------------------



if the Company determines, in its sole and absolute discretion, that such form
of payment could violate any law or regulation.


5.
Delivery of Shares

The Company will not be obligated to deliver any shares underlying the Option
unless and until the Company is satisfied that (a) proper arrangements have been
made with the Company for the payment of any applicable tax withholding
obligations, (b) all requirements of all applicable laws have been met, (c) in
the event the outstanding Common Stock is at the time listed upon any stock
exchange, the shares to be delivered have been listed, or authorized to be
listed, upon official notice of issuance upon the exchanges where it is listed,
and (d) all legal matters in connection with the issuance and delivery of the
shares have been approved by counsel of the Company. The Optionee will have no
rights of a stockholder until the shares are actually delivered to the Optionee.
Common Stock to be delivered upon the exercise of the Option may constitute an
original issue of authorized stock or may consist of treasury stock.


6.
Transferability of Option

Except as provided below, the Option may not be transferred by the Optionee
other than by will or the laws of descent and distribution and during the
Optionee’s lifetime the Option may be exercised only by the Optionee.
Notwithstanding the foregoing, the Option may be transferred by the Optionee to
his or her family members or to one or more trusts for the benefit of such
family members or to one or more limited partnerships in which such family
members are the only partners; provided that (a) the Optionee does not receive
any consideration for such transfer, (b) written notice of any proposed transfer
and the details thereof will have been furnished to the Committee at least three
days in advance of such transfer, and (c) the Committee consents to the transfer
in writing. If the Option is transferred pursuant to this provision, it will
continue to be subject to the same terms and conditions that were applicable to
such Option immediately prior to transfer and the Option may be exercised by the
transferee only to the same extent that the option could have been exercised by
the Optionee had no transfer been made. For this purpose, the Optionee’s “family
members” will include the Optionee’s spouse, children, grandchildren, parents,
grandparents (whether natural, step, adopted or in-laws) siblings, nieces,
nephews and grandnieces and grandnephews.


7.
Death or Termination of Employment Due to Disability

If the Optionee dies or incurs a Termination of Employment due to Disability
while employed by or providing services to the Company, any portion of the
Option that has not become exercisable as of the date of the Optionee’s death or
Termination of Employment due to Disability will become exercisable in full and
will remain exercisable (a) in the case of the Optionee’s death, by the estate
of the deceased Optionee or the person given authority to exercise the Option by
the Optionee’s will or by operation of law for a period of one year following
the Optionee’s death, but not later than the expiration date of the Option; and
(b) in the case of the Optionee’s Termination of Employment or Disability, by
the Optionee for a period of one year following the








--------------------------------------------------------------------------------



Optionee’s Termination of Employment due to Disability, but not later than the
Expiration Date.




8.
Other Termination of Employment



(a)
Except as otherwise provided in this Agreement or the Plan, upon the Retirement
of the Optionee, the portion of the Option that is not exercisable as of the
date of such Retirement will be forfeited as of the date of such Retirement and
the portion of the Option that is exercisable as of the date of such Retirement
must be exercised, if at all, within one year after the date of such Retirement,
but in no event after the Expiration Date.



(b)
Except as otherwise provided in this Agreement, the Plan or as expressly set
forth in Sections 3 and  6 of the Employment Agreement (including the provisions
therein with respect to (i) accelerated vesting and (ii) exercisability), upon
the Optionee’s Termination of Employment, for any reason other than death,
Disability or Retirement, the portion of the Option that is not exercisable as
of the Optionee’s Termination of Employment will be forfeited as of the
Optionee’s Termination of Employment and the portion of the Option that is
exercisable as of the Optionee’s Termination of Employment must be exercised, if
at all, within 90 days after such Termination of Employment.





9.
Changes In Stock

The Option is subject to the adjustment provisions set forth in Sections 4.11,
5.3 and 5.4 of the Plan.


10.Tax Withholding
As a condition to the delivery of any shares pursuant to the exercise of the
Option, the Optionee is required to pay tax withholding obligations related
thereto by:


(a)
payment to the Company in cash or by certified check, bank draft, wire transfer
or postal or express money order an amount sufficient to satisfy any applicable
tax withholding obligations;

(b)
through any of the exercise price payment methods described in Section 4 of this
Agreement; or

(c)
instructing the Company to withhold shares that would otherwise be issued on
exercise having a Fair Market Value on the date of exercise equal to the
applicable portion of the tax withholding obligations being so paid.



11.No Guarantee of Employment or Service
The Option will not obligate the Company or any Related Company to retain the
Optionee in its employ or service for any period.








--------------------------------------------------------------------------------



12.Governing Law; Severability; Choice of Law
This Agreement will be governed by the internal substantive laws, and not the
choice of law rules, of the State of New York and construed accordingly, to the
extent not superseded by applicable federal law. If any provision of the
Agreement is held unlawful or otherwise invalid or unenforceable, in whole or in
part, the unlawfulness, invalidity or unenforceability will not affect any other
provision of this Agreement or part thereof, each of which will remain in full
force and effect. Any action related to this Agreement shall be brought
exclusively in the federal or state courts of the State of New York, County of
Suffolk. The Optionee will accept service of process as provided under New York
law or by registered mail, return receipt requested, and waive any objection
based upon forum non conveniens or as to personal jurisdiction over the Optionee
in federal or state courts of the State of New York, County of Suffolk. The
choice of forum set forth in this Section 12 shall not be deemed to preclude the
enforcement of any judgment obtained in such forum in any other jurisdiction.
13.Acceptance and Acknowledgment
By accepting this Agreement, the Optionee:
(a)
accepts and acknowledges receipt of the Option which has been issued to the
Optionee under the terms and conditions of the Plan;

(b)
acknowledges and confirms the Optionee’s acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Optionee, including, without limitation, the Optionee’s
name, home address, and telephone number, date of birth, social security number
or other identification number, and details of all the Optionee’s shares held
and transactions related thereto, by the Company and its Related Companies and
agents for the purpose of implementing, administrating and managing the
Optionee’s participation in the Plan, and further understands and agrees that
the Optionee’s personal information may be transferred to third parties
assisting in the implementation, administration and management of the Plan, that
any recipient may be located in the Optionee’s country or elsewhere, and that
such recipient’s country may have different data privacy laws and protections
than the Optionee’s country;

(c)
acknowledges and confirms the Optionee’s consent to receive electronically this
Agreement, the Plan and the related Prospectus and any other Plan documents that
the Company is required to deliver;

(d)
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company’s website and that the Optionee has access to such documents;

(e)
agrees to be bound by the terms and conditions of this Agreement and the Plan,
as may be amended from time to time;









--------------------------------------------------------------------------------



(f)
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions related to the Plan or this
Agreement;

(g)
understands that neither Plan nor this Agreement gives the Optionee any right to
employment or service with the Company or any Related Company and that the
Option is not part of the Optionee’s normal or expected compensation;

(h)
understands and acknowledges that the grant of the Option is expressly
conditioned on the Optionee’s adherence to the terms of the applicable policies
and procedures of the Company and its Related Companies.

14.Entire Agreement
This Agreement, the Employment Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements between the
parties with respect to the subject matter hereof.










